Citation Nr: 0831870	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include as due to a trauma, for compensation purposes.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 






INTRODUCTION

The veteran had active duty from September 1977 to February 
1984.  He also had a subsequent period of unverified service 
in a reserve component which ended in 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision and 
notice of decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas, which, 
relevant to the instant appeal, denied service connection for 
dental trauma to both front upper teeth.  In June 2003 the 
veteran timely filed a Notice of Disagreement (NOD), and 
thereafter in October 2003 the RO supplied a Statement of the 
Case (SOC), which denied service connection for the purpose 
of obtaining dental treatment.  The veteran timely submitted 
a substantive appeal in November 2003, and the RO issued a 
Supplemental Statement of the Case (SSOC) in May 2004.  

In September 2003, the veteran presented testimony at a 
personal hearing at the RO before a Decision Review Officer 
(DRO).  A copy of the hearing transcript was placed in the 
claims folder.  In November 2003, the veteran requested a 
hearing before a Veterans Law Judge at the RO (i.e., Travel 
Board hearing) but he withdrew that request in November 2004.  
See 38 C.F.R. § 20.704(e) (2007).

In May 2006, the Board remanded the veteran's appeal for 
further evidentiary development, to include claims of 
entitlement to service connection for hemorrhoids with an 
anal fissure and hypertension.  Service connection was 
subsequently granted for these latter two disorders and, as 
the veteran has not appealed the rating or effective date 
assigned for his hemorrhoids with an anal fissure or 
hypertension, an issue relating to either disorder is not in 
appellate status. See Grantham v. Brown, 114 F.3d. 1156 (Fed. 
Cir. 1997).

As to the veteran's claim for entitlement to service 
connection for a dental disability, a December 2006 RO 
decision granted entitlement to service connection for a 
dental disability, but did so for treatment purposes only 
under 38 C.F.R. § 3.381.  

The Board highlights that the August 2002 RO decision appears 
to have denied service connection for a dental disability, to 
include as secondary to trauma for compensation purposes, but 
the October 2003 Statement of the Case (SOC) only addressed 
service connection for treatment purposes, which later was 
granted.  

With this procedural history, the Board, in May 2007, again 
remanded the case for additional development, directing the 
Appeals Management Center (AMC)/RO to clarify whether the 
veteran wished to pursue an appeal for a compensation claim 
for residuals of a dental injury, and if so, that it should 
supply an appropriate SOC with respect to this issue.  
Although the veteran did not initially respond to the 
AMC/RO's June 2007 clarification letter, the RO nonetheless 
issued an SOC in May 2008, complete with the regulations 
governing service connection for compensation purposes, to 
which the veteran, through his accredited representative, 
responded in August 2008.  The Board construes the veteran's 
August 2008 correspondence as a timely substantive appeal of 
the issue of entitlement to service connection for a dental 
disorder, to include as due to a trauma for compensation 
purposes.  See August 2008 Post-Remand Brief (indicating 
objection to the RO's denial of "entitlement to service 
connection for dental disability, to include secondary to 
trauma for compensation purposes").  Accordingly, the appeal 
as to this issue has now been perfected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claim 
for compensation purposes.  38 C.F.R. § 19.9 (2007).  The 
record reflects that the veteran underwent a VA examination 
of the teeth in September 2006, where the clinician noted 
that the veteran experienced difficulty chewing, that he had 
numerous missing teeth, and that he had a maxillary bridge 
that was mobile due to a fracture.  It remains unclear to the 
Board, however, whether any dental disability that the 
veteran currently has may be attributable to his active 
service or any incident thereof, to include his asserted in-
service trauma to the mouth.  

It is pertinent to point out that in Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, where the 
condition is simple, for example a broken leg.  Here the 
veteran contends that he sustained an in jury to the mouth 
while on active duty and that he has current residuals of 
that injury.

In view of the foregoing, the Board therefore determines that 
the AMC/RO must provide a new VA dental examination to 
address this matter.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran should be scheduled for a 
VA dental examination to determine the 
nature and etiology of any current 
chronic dental disorder that may be 
present.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.

After reviewing the claims file, to 
include the service medical and dental 
records and examining the veteran, the 
examiner should respond to the following:

(a) Please clearly identify all 
dental injuries and diseases.

 (b) Please provide an opinion as 
to whether it is at least as 
likely as not (a 50% or higher 
degree of probability) that any 
present dental 
malady is related to the veteran's 
period of active service or any 
incident thereof, to include an 
in-service injury to the mouth.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

In addressing the above issues, the 
examiner is requested to explain the 
medical rationale for any conclusions and 
discuss any relevant service and post-
service medical records. 

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).








